


110 HR 3358 IH: Renewing Our Commitment to Safe and

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3358
		IN THE HOUSE OF REPRESENTATIVES
		
			August 3, 2007
			Mr. Upton (for
			 himself and Mr. Towns) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To enhance the management and disposal of spent nuclear
		  fuel and high-level radioactive waste and to ensure the expansion of clean
		  nuclear power in the United States to reduce greenhouse gas emissions and
		  enhance our domestic energy security.
	
	
		1.Short titleThis Act may be cited as the
			 Renewing Our Commitment to Safe and
			 Clean Power Act.
		2.DefinitionsFor purposes of this Act:
			(1)Commission;
			(2)disposal;
			(3)high-level
			 radioactive waste;
			(4)repository;
			(5)Secretary;
			 and
			(6)spent
			 nuclear fuel
			have the meaning given those terms in section 2 of
			 the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101).3.Nuclear
			 wastefund
			(a)Crediting
			 feesBeginning on October 1, 2007, and continuing through the end
			 of the fiscal year when construction is complete for surface facilities for the
			 fully operational repository as described in the license application and for
			 the Nevada rail line, fees collected by the Secretary and deposited in the
			 Nuclear Waste Fund under the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101
			 et seq.) shall be credited to the Nuclear Waste Fund as discretionary
			 offsetting collections each year in amounts not to exceed the amounts
			 appropriated from the Nuclear Waste Fund for that year.
			(b)Fund
			 usesSection 302(d)(4) of the Nuclear Waste Policy Act of 1982
			 (42 U.S.C. 10222(d)(4)) is amended by inserting infrastructure
			 activities that the Secretary deems are necessary or appropriate to support
			 construction or operation of a repository at the Yucca Mountain site or
			 transportation to such site of spent nuclear fuel and high-level radioactive
			 waste, and after with.
			4.Waste
			 confidenceNotwithstanding any
			 other law, in deciding whether to permit the construction or operation of a
			 nuclear reactor or any related facilities, the Commission shall deem, without
			 further consideration, that sufficient capacity will be available in a timely
			 manner to dispose of the spent nuclear fuel and high-level radioactive waste
			 resulting from the operation of the reactor and any related facilities.
		
